 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 1 of 18 Page ID #:1




 1   J.T. Fox, Esq. (SBN 195063)
     LAW OFFICES OF JT FOX, APC
 2   556 S. Fair Oaks Ave., No. 444
 3   Pasadena, California 91105
     Telephone: (888) 750-5530
 4   Fax: (888) 750-5530
     Email: jt@jtfoxlaw.com
 5
     Attorney for Plaintiff,
 6   REJUVENEDA MEDICAL GROUP, INC.
 7
 8                              IN THE UNITED STATES DISTRICT COURT
 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
     REJUVENEDA MEDICAL GROUP, INC.,                 CASE NO.
12   a California corporation,
                                                     COMPLAINT FOR DAMAGES FOR:
13               Plaintiff,
                                                         (1) BREACH OF WRITTEN CONTRACT
14                        vs.                            (2) CONVERSION
                                                         (3) INTENTIONAL
15   MARK FOCHT, an individual; TEM                          MISREPRESENTATION
     CONSULTING, LLC, a Delaware limited                 (4) PROMISSORY FRAUD
16                                                       (5) UNJUST ENRICHMENT
     liability company; and DOES 1-20,                   (6) THEFT (VIOLATION OF
     inclusive,                                              CALIFORNIA PENAL CODE § 496)
17
                                                         (7) UNLAWFUL BUSINESS
                 Defendants.                                 PRACTICES (VIOLATION OF BUS.
18
                                                             & PROF. CODE §17200)
19
                                                     DEMAND FOR JURY TRIAL
20
21
22
            COMES NOW Plaintiff, REJUVENEDA MEDICAL GROUP, INC. (“Rejuveneda” or
23
     “Plaintiff”) as and for its Complaint against Defendants MARK FOCHT (“Mark”), an individual;
24
25   TEM CONSULTING (“TEM”) a Delaware limited liability company; and Does 1 through 20,

26   inclusive (collectively “Defendants”), and hereby alleges as follows:
27
28
                                              -1-
                                      COMPLAINT FOR DAMAGES
 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 2 of 18 Page ID #:2




                                                   THE PARTIES
 1
 2          1.      Plaintiff REJUVENEDA MEDICAL GROUP, INC. is a corporation organized

 3   under the laws of the State of California, with its principal place of business in the City of Beverly

 4   Hills, Los Angeles County, California, and with its business mailing address in the City of Beverly
 5   Hills, Los Angeles County, California. Regeneveda engages in the business of medical treatments,
 6
     cosmetic treatments, alternative medicine, and other healthcare practices and does business in Los
 7
     Angeles County, California.
 8
            2.      Defendant MARK FOCHT (“Mark”) is an individual who resides in Rockland
 9
10   County, New York. Defendant is a Member and Manager of Defendant TEM CONSULTING,

11   LLC, a limited liability company organized under the laws of the State of Delaware, with its
12   principal place of business in the City of Dagsboro, Sussex County, Delaware, and with its
13
     business mailing address in the City of Dagsboro, Sussex County, Delaware. TEM engages in the
14
     business of medical sales and was doing business in Los Angeles County, California at all times
15
     mentioned in this complaint.
16
17          3.      The true names and capacities, whether individual, corporate, partnership, associate,

18   or otherwise, of Defendants sued herein as DOES 1 through 20, inclusive, are currently unknown

19   to Plaintiff, who therefore sue said Defendants by fictitious names pursuant to Section 474 of the
20   California Code of Civil Procedure. Plaintiff is informed, believes, and thereon alleges that each of
21
     the Defendants designated herein as DOES are legally responsible in some manner for the events
22
     and happenings referred to herein, and caused injury and damage proximately thereby to Plaintiff
23
     as hereinafter alleged. Plaintiff will seek leave of court to amend the Complaint to show the true
24
25   names and capacities of the Defendants designated herein as DOES when ascertained. When

26   reference is made to “Defendants” in this Complaint, such allegation shall be deemed to mean the

27   acts of Defendants acting individually, jointly or severally.
28
                                                     -2–
                                          COMPLAINT FOR DAMAGES
 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 3 of 18 Page ID #:3




            4.      Plaintiff is informed, believes and thereon alleges that Defendants, and each of
 1
 2   them, were and are the agents, employees, partners, joint-venturers, co-conspirators, owners,

 3   principals and/or employers of the remaining Defendants, and at all times herein mentioned were

 4   and are acting within the course and scope of such agency, employment, partnership, conspiracy,
 5   ownership and/or joint venture. Defendant Mark also over exerted control over TEM.
 6
            5.      Plaintiff is further informed and believes and thereon alleges that the acts and
 7
     conduct herein alleged of each such Defendant were known to, authorized by and/or ratified by the
 8
     other Defendants, and each of them. At all times herein relevant, each of the above Defendants
 9
10   were acting as a servant, alter-ego, agent and employee of each and every co-defendant, and in

11   committing the acts and omissions hereinafter alleged, was acting within the course and scope of
12   such employment and authority, and with the knowledge and consent of said co-defendants, each
13
     defendant ratified and approved the acts of the other defendants.
14
                                       VENUE AND JURISDICTION
15
            6.      This court has diversity jurisdiction pursuant to 28 U.S.C. § 1332. Plaintiff
16
17   Rejuveneda Medical Group, Inc. is incorporated under the laws of the State of California and has

18   its principal place of business in Los Angeles County in the State of California. Defendant Mark

19   Focht is a citizen of the State of New York, and TEM Consulting, LLC is incorporated under the
20   laws of the State of Delaware and has its principal place of business in Sussex County in the State
21
     of Delaware. Therefore, complete diversity of citizenship exists. The amount in controversy,
22
     exclusive of interest and costs, exceeds the sum or value of $75,000.
23
            7.      Venue is proper in, and Defendants are subject to the personal jurisdiction of, the
24
25   Central District of California pursuant to 28 U.S.C. § 1391 because Defendants do business in this

26   District, a substantial part of the events or omissions on which the claims asserted herein are based

27   occurred in this District, and the subject contract was executed in this District.
28
                                                     -3–
                                           COMPLAINT FOR DAMAGES
 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 4 of 18 Page ID #:4




                                         FACTUAL ALLEGATIONS
 1
 2          8.      Plaintiff Rejuveneda Medical Group, Inc. brings claims for damages resulting from

 3   fraud, conversion, and breach of a contract for the purchase and delivery of goods involving

 4   Plaintiff and Defendants Mark Focht and TEM Consulting, LLC. Plaintiff requested multiple
 5   times that Defendants pay the amount owed to Plaintiff for Defendants’ failure to perform under
 6
     the contract before the filing of this complaint.
 7
            9.      On or about February 22, 2021, Plaintiff and Defendants entered into a purchase
 8
     order agreement wherein both parties agreed that Plaintiff would purchase from Defendants twenty
 9
10   cases of 640 (i.e., 12,800) AccessBio Care Start Rapid Covid-19 test kits (“test kits”) valued at

11   $13.65 per test kit, for the benefit of Rapid Virus Results, LLC (“RVR”) on behalf of their client
12   and end buyer, Earthsafe Chemical Alternatives, LLC (“Earthsafe”.) On February 22, 2021,
13
     Plaintiff wired Defendants $166,400.00 (reflecting a rate of $13 per test kit) for distribution of
14
     12,800 test kits to Earthsafe. Defendants agreed to have Earthsafe (or RVR on their behalf)
15
     immediately collect the twenty cases of 640 test kits from Defendants’ warehouse in New Jersey
16
17   by private carrier. A true and correct copy of the purchase order and wire transfer between Plaintiff

18   and Defendants is attached hereto as Exhibit A.

19          10.     Earthsafe did not pick up the test kits as arranged, and, without notice to Plaintiff,
20   Defendants instead arranged to ship the 20 cases of 640 test kits to Earthsafe. Later, Defendants
21
     shipped fourteen cases of 640 test kits to Earthsafe but failed to deliver the remaining six cases of
22
     640 test kits, which are the subject of this complaint. Over the following several months, Plaintiff,
23
     RVR, and Earthsafe repeatedly requested that Defendants ship the remainder of the test kits and
24
25   that proof of tracking be provided. Defendants repeatedly assured them that the test kits would be

26   delivered immediately. Nonetheless, in breach of the abovementioned contract, Defendants did not

27
28
                                                     -4–
                                           COMPLAINT FOR DAMAGES
 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 5 of 18 Page ID #:5




     deliver the remaining six cases of test kits to Earthsafe (or RVR on their behalf), nor provide any
 1
 2   proof of shipment or delivery of the test kits.

 3          11.     Because of the pandemic-related nature of this transaction and because of

 4   Defendants’ delay and failure to immediately deliver six out of twenty cases of 640 tests kits to
 5   Earthsafe, Earthsafe no longer had any use for the test kits as they were no longer necessary. On or
 6
     about May 15, 2021, Earthsafe demanded reimbursement of $57,216.00 from RVR, reflecting the
 7
     cost of the six cases of test kits that Earthsafe paid for Plaintiff to purchase and that they never
 8
     received.
 9
10          12.     Plaintiff now owes RVR (on behalf of Earthsafe) $57,216.00 for the six cases of test

11   kits that Plaintiff purchased, and that Defendants failed to deliver to Earthsafe, an amount which he
12   seeks to recover from Defendants pursuant to the abovementioned contract. If not for Defendants’
13
     failure to deliver the test kits and fraudulent withholding of payment from Plaintiff, Plaintiff would
14
     not be indebted to RVR for such amount, and surely would not have entered into the
15
     abovementioned contract with Defendants. Plaintiff was left with no choice but to file this action
16
17   because of Defendants’ breach of contract, failure to return funds not earned, and their defrauding

18   Plaintiff into entering the contract with no intention to perform.

19          13.     Seeking to resolve this matter, Plaintiff in good faith requested multiple times that
20   Defendants refund RVR (on behalf of Earthsafe) $57,216.00 for the six cases of 640 test kits
21
     Earthsafe never received, thereby satisfying the balance Plaintiff owes to RVR. For each time
22
     Plaintiff requested that Defendants return funds for the test kits not delivered, Defendants
23
     repeatedly assured Plaintiff and counsel for Plaintiff that they would send the money owed.
24
25   However, Defendants have not sent any payment since the date they breached their obligation to

26   deliver under the parties’ purchase order agreement.

27
28
                                                       -5–
                                           COMPLAINT FOR DAMAGES
 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 6 of 18 Page ID #:6




            14.     On May 16, 2021, Defendants and RVR entered into a written agreement whereby
 1
 2   Defendants agreed to refund RVR (on behalf of Earthsafe) the payments of $57,216.00 for the six

 3   boxes of test kits Defendants failed to deliver to Earthsafe, to be paid within 2 business days of the

 4   agreement date. Defendants breached this agreement by their failure to render payment to date. A
 5   true and correct copy of the written refund agreement between Defendants and RVR is attached
 6
     hereto as Exhibit B.
 7
            15.     Defendants have falsely assured Plaintiff, Plaintiff’s counsel, and RVR that they
 8
     will send wire payment for the amount Defendants owe for failure to perform under contract.
 9
10   Defendants represented to Plaintiff that they paid the $57,216.00 amount owed by sending Plaintiff

11   and RVR wire transfer receipts for such amount on March 25, 2021, and again on May 12, 2021.
12   However, Defendants’ wire transfers never materialized and neither Plaintiff nor RVR received
13
     payment at any time after receiving Defendants’ wire transfer receipts. A true and correct copy of
14
     the Defendants’ false wire transfer receipts is attached hereto as Exhibit C.
15
            16.     In a phone call between Plaintiff, RVR, and Defendant Mark Focht on June 8, 2021,
16
17   Mark admitted he owed the $57,216.00 for the undelivered test kits and promised Plaintiff he

18   would send those funds. Nevertheless, Mark has not sent any payment to RVR or Plaintiff to date.

19          17.     Upon information and belief and based upon their deliberate failure to return funds
20   owed to plaintiff, Defendants are seeking to defraud Plaintiff and deny Plaintiff the right to recover
21
     expenses incurred as a result of Defendants’ failure to perform under contract. Defendants’ actions
22
     are in violation of the parties’ contract for the purchase and delivery of goods and are
23
     independently wrongful, malicious, fraudulent, criminal, and without legal basis.
24
25          18.     Defendants’ malicious and despicable conduct subjects Defendants to liability for

26   punitive and/or exemplary damages in the amount of $100,000, as those words are used and

27
28
                                                    -6–
                                          COMPLAINT FOR DAMAGES
 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 7 of 18 Page ID #:7




     defined in California Civil Code section 3294, for acts constituting conversion, intentional
 1
 2   misrepresentation, and promissory fraud.

 3          19.     Defendants’ breach of contract, theft, intentional misrepresentations, promissory

 4   fraud, unlawful business practices, and conversion of Plaintiff’s monies have directly caused
 5   Plaintiff great financial and reputational harm in excess of $100,000. Further, as a direct and
 6
     proximate result of Defendants’ wrongful conduct, Plaintiff has suffered additional general,
 7
     special, and consequential damages in an amount to be determined according to proof at trial.
 8
                                        FIRST CAUSE OF ACTION
 9
10                                 BREACH OF WRITTEN CONTRACT

11                                         (Against All Defendants)
12          20.      Plaintiff repeats and incorporates by reference each and every allegation set forth in
13
     paragraphs 1-19, inclusive.
14
            21.     On or about February 22, 2021, Plaintiff and Defendants entered into a written
15
     purchase order agreement wherein both parties agreed that Plaintiff would purchase from
16
17   Defendants twenty cases of 640 (i.e., 12,800) AccessBio Care Start Rapid Covid-19 test kits (“test

18   kits”) at $13.65 per test kit, for the benefit of Rapid Virus Results, LLC (“RVR”) on behalf of their

19   client and end buyer, Earthsafe Chemical Alternatives, LLC (“Earthsafe”). (See Exhibit A.) On
20   February 22, 2021, Plaintiff wired Defendants $166,400.00 (reflecting a rate of $13 per test kit) for
21
     delivery of 12,800 test kits to Earthsafe. (See Exhibit A.) Defendants agreed to have Earthsafe (or
22
     RVR on their behalf) immediately collect the twenty cases of 640 test kits from Defendant’s
23
     warehouse in New Jersey by private carrier. Earthsafe did not pick up the test kits as arranged, and
24
25   Defendants instead agreed to ship the 20 cases of 640 test kits to Earthsafe.

26          22.     Plaintiff has done all, or substantially all, of the significant things that the contract

27   between it and Defendants required it to do, including purchasing twenty cases of AccessBio Care
28
                                                      -7–
                                           COMPLAINT FOR DAMAGES
 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 8 of 18 Page ID #:8




     Start Rapid Covid-19 test kits from Defendants and arranging for their immediate delivery to end
 1
 2   buyer Earthsafe (or RVR on their behalf). To the extent Plaintiff did not perform anything the

 3   contract required it to do, such failure or lack of performance was and is excused.

 4          23.      On February 23, 2021, and thereafter, Defendants materially breached the
 5   conditions set forth in the contract between Plaintiff and Defendants by:
 6
                  a. Failing to immediately deliver to Earthsafe six out of twenty cases of 640
 7
                     AccessBio Care Start Rapid Covid-19 test kits, worth $57,216.00; and
 8
                  b. Failing to return to Plaintiff $57,216.00 for the six out of the twenty cases of 640
 9
10                   test kits Plaintiff purchased for Earthsafe and that Earthsafe never received.

11          24.      As a result of Defendants’ breach of the contract between them and Plaintiff,
12   Plaintiff Rejuveneda Medical Group, Inc. has been harmed and continues to suffer harm. Plaintiff
13
     has been deprived of its rightful economic gain because of Defendants’ wrongful withholding of
14
     payment for undelivered test kits purchased by Plaintiff on behalf of Earthsafe.
15
            25.      As a direct and proximate result of Defendants’ breach of the contract, Plaintiff has
16
17   been harmed in the amount of $57,216.00, plus prejudgment interest, costs, and reasonable

18   attorneys’ fees, if allowable by statute.

19                                      SECOND CAUSE OF ACTION
20                                               CONVERSION
21
                                            (Against All Defendants)
22
            26.      Plaintiff repeats and incorporates by reference each and every allegation set forth in
23
     paragraphs 1-25, inclusive.
24
25          27.      Conversion is the wrongful exercise of dominion over the property of another. (Lee

26   v. Hanley (2015) 61 Cal.4th 1225, 1240.) Intentional destruction or alteration of property constitutes

27   conversion. (Martinez v. Robledo (2012) 210 Cal.App.4th 384, 387.)
28
                                                      -8–
                                            COMPLAINT FOR DAMAGES
 Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 9 of 18 Page ID #:9




              28.   The elements of a conversion claim are: “(1) the plaintiff’s ownership or right to
 1
 2   possession of the property; (2) the defendant’s conversion by a wrongful act or disposition of

 3   property rights; and (3) damages. (Mendoza v. Rast Produce Co., Inc. (2006) 140 Cal.App.4th 1395,

 4   1405.)
 5            29.   Pursuant to the purchase order agreement between Plaintiff and Defendants, entered
 6
     into by the parties on February 22, 2021, Plaintiff is entitled to a reimbursement of $57,216.00 by
 7
     Defendants, representing funds used by Plaintiff to purchase six out of twenty cases of 640 test kits
 8
     on behalf of Earthsafe and for the benefit of RVR, which Defendants failed to deliver to Earthsafe.
 9
10   Additionally, Defendants repeatedly misrepresented that they sent wire payment to Plaintiff and

11   RVR for the $57,216.00 amount owed, but neither Plaintiff nor RVR have received any such wire
12   payment from Defendants to date.
13
              30.   Defendants have wrongfully denied access to, withheld, transferred, embezzled,
14
     and/or destroyed $57,216.00 in funds paid by Plaintiff to Defendants to purchase six cases of 640
15
     test kits for Earthsafe, which belongs wholly or partially to Rejuveneda Medical Group, Inc.
16
17            31.   Defendants’ wrongful acts of conversion have harmed Plaintiff by depriving

18   Plaintiff of its rightful economic gain from the ownership, management, use, possession, and

19   administration of the above-mentioned funds.
20            32.   As described above, Plaintiff has been harmed in an amount to be determined
21
     according to proof at trial, in excess of this Court’s jurisdiction, plus prejudgment interest, costs,
22
     and reasonable attorney’s fees, if allowable by statute. Furthermore, Defendants’ purposeful and
23
     oppressive conduct in withholding, denying access to, and/or destroying Plaintiff’s funds, all for
24
25   their own pecuniary gain and/or a desire to destroy the Company, evidence malice and despicable

26   conduct towards Plaintiff which entitles Plaintiff to an award of punitive and exemplary damages

27   in the amount of $100,000, which are requested herein.
28
                                                      -9–
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 10 of 18 Page ID #:10




                                        THIRD CAUSE OF ACTION
 1
 2                               INTENTIONAL MISREPRESENTATION

 3                                         (Against All Defendants)

 4          33.     Plaintiff repeats and incorporates by reference each and every allegation set forth
 5
     in paragraphs 1-32, inclusive.
 6
            34.     One who willfully deceives another with intent to induce him to alter his position to
 7
     his injury or risk, is liable for any damage which he thereby suffers. (Civ. Code section 1709). The
 8
     suggestion, as a fact, of that which is not true, by one who does not believe it to be true constitutes
 9
10   an intentional misrepresentation. (Civ. Code section 1710(1)). “The elements of fraud, which give

11   rise to the tort action for deceit, are (a) misrepresentation (false representation, concealment, or
12   nondisclosure); (b) knowledge of falsity (or ‘scienter’); (c) intent to defraud, i.e., to induce
13
     reliance; (d) justifiable reliance; and (e) resulting damage.” (Lazar v. Superior Court (1996) 12
14
     Cal.App.4th 631, 638; 5 Witkin,Summary of Cal.Law (9th ed. 1988) Torts, § 676, p. 778.)
15
            35.     As described above, Defendants misrepresented that they would immediately
16
17   deliver to Earthsafe six out of twenty cases of 640 test kits, worth $57,216.00 and purchased by

18   Plaintiff on Earthsafe’s behalf. Additionally, Defendants at multiple times misrepresented that

19   they would wire $57,216.00 to Plaintiff as reimbursement for Plaintiff’s purchase of the test kits
20   on Earthsafe’s behalf after Defendants failed to deliver the test kits.
21
            36.     At the time Plaintiff and Defendants entered into the abovementioned contract,
22
     Defendants had full knowledge that they would not deliver to Earthsafe the six out of twenty
23
     cases of test kits that Plaintiff purchased on Earthsafe’s behalf, or alternatively that they did not
24
25   have possession of such test kits as to deliver them immediately. Additionally, for every time

26   Defendants misrepresented that they reimbursed or would reimburse Plaintiff and/or RVR the

27   $57,216.00 amount, Defendants had full knowledge that they would not send any reimbursement
28
                                                     - 10 –
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 11 of 18 Page ID #:11




     to Plaintiff nor RVR for Plaintiff’s abovementioned purchase of the six cases of test kits for
 1
 2   Earthsafe which Defendants failed to deliver.

 3          37.     Defendants intended to induce Plaintiff to act in reliance on the misrepresentation

 4   in exchange for valuable consideration provided by Plaintiff pursuant to the terms of the parties’
 5   contract for the purchase and delivery of Covid-19 test kits. Had Defendants not made the
 6
     misrepresentation that they would deliver the abovementioned six cases of test kits to Earthsafe,
 7
     Plaintiff would never have entered into the agreement with Defendants and purchased those test
 8
     kits on Earthsafe’s behalf. Additionally, if not for Defendants’ fraudulent misrepresentation that
 9
10   they would reimburse Plaintiff, Plaintiff would not have been deprived of its rightful economic

11   gain and incurred costs in prosecuting this action.
12          38.     In reliance upon Defendants’ misrepresentations, Plaintiff entered into the
13
     abovementioned contract and incurred expenses of $57,216.00 due to Defendants failing to
14
     deliver six cases of Covid 19 test kits which Plaintiff purchased on Earthsafe’s behalf. As a
15
     result, Plaintiff is now indebted to RVR (on behalf of Earthsafe) for the amount of $57,216.00
16
17   because of Defendants’ failure to deliver to Earthsafe the six cases of test kits, and because of

18   Defendants’ recurring misrepresentations that they would refund this amount to Plaintiff or RVR

19   (on behalf of Earthsafe.)
20          39.     As a direct and proximate result of Defendants’ intentional misrepresentations,
21
     Plaintiff has been harmed in an amount to be determined according to proof at trial, in excess of
22
     this Court’s jurisdiction, plus prejudgment interest, costs, and reasonable attorney’s fees if
23
     allowable by statute. Furthermore, Defendants’ purposeful and fraudulent conduct in making
24
25   knowing misrepresentations to Plaintiff to induce Plaintiff to enter the abovementioned agreement

26   to their detriment evidence malice and despicable conduct towards Plaintiff which entitles Plaintiff

27
28
                                                     - 11 –
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 12 of 18 Page ID #:12




     to an award of punitive and exemplary damages in the amount of $100,000, which are requested
 1
 2   herein.

 3                                     FOURTH CAUSE OF ACTION

 4                                         PROMISSORY FRAUD
 5                                         (Against All Defendants)
 6
               40.   Plaintiff repeats and incorporates by reference each and every allegation set forth
 7
     in paragraphs 1-39, inclusive.
 8
               41.   “‘Promissory fraud’ is a subspecies of the action for fraud and deceit. A promise
 9
10   to do something necessarily implies the intention to perform; hence, where a promise is made

11   without such intention, there is an implied misrepresentation of fact that may be actionable
12   fraud.” (Engalla v. Permanente Medical Group, Inc. (1997)15 Cal.4th 951, 973-974.) “[I]n a
13
     promissory fraud action, to sufficiently allege defendant made a misrepresentation, the complaint
14
     must allege (1) the defendant made a representation of intent to perform some future action, i.e.,
15
     the defendant made a promise, and (2) the defendant did not really have that intent at the time
16
17   that the promise was made, i.e., the promise was false.” (Beckwith v. Dahl (2012) 205

18   Cal.App.4th 1039, 1060.)

19             42.   Under the parties’ purchase order agreement entered into on February 22, 2021,
20   Defendants represented to Plaintiff that they intended to immediately deliver to Earthsafe twenty
21
     cases of 640 Covid-19 test kits, purchased by Plaintiff on Earthsafe’s behalf. However,
22
     Defendants ultimately delivered only fourteen out of the twenty promised cases of test kits to
23
     Earthsafe. Defendants thereafter represented that they would return $57,216.00 to plaintiff by
24
25   wire transfer, representing the cost of the six undelivered cases of test kits Plaintiff purchased on

26   Earthsafe’s behalf.

27             43.   At the time Defendants agreed to immediately deliver twenty cases of 640 Covid-
28
                                                    - 12 –
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 13 of 18 Page ID #:13




     19 test kits to Earthsafe, Defendants had no intention to deliver six out of those twenty cases of
 1
 2   test kits, for which Plaintiff now seeks reimbursement. Furthermore, for every time Defendants

 3   misrepresented that they reimbursed or would reimburse Plaintiff and/or RVR the $57,216.00

 4   amount, Defendants had no intention to reimburse Plaintiff nor RVR for Plaintiff’s purchase of
 5   the six cases of test kits for Earthsafe which Defendants failed to deliver. (See Exhibit C.)
 6
               44.   As a direct and proximate result of Defendants’ fraud, Plaintiff has been harmed
 7
     in an amount to be determined according to proof at trial, in excess of this Court’s jurisdiction,
 8
     plus prejudgment interest, costs, and reasonable attorney’s fees, if allowable by
 9
10   statute. Furthermore, Defendants’ purposeful and deliberate conduct in defrauding Plaintiff into

11   entering into an agreement which Defendants had no intention to fully perform at the time of
12   agreement evidence malice and despicable conduct towards Plaintiff which entitles Plaintiff to
13
     an award of punitive and exemplary damages in the amount of $100,000, which are requested
14
     herein.
15
                                        FIFTH CAUSE OF ACTION
16
17                                        UNJUST ENRICHMENT

18                                         (Against All Defendants)

19             45.   Plaintiff repeats and incorporates by reference each and every allegation set forth
20   in paragraphs 1-44, inclusive.
21
               46.   As stated above, Defendants have failed to pay or reimburse Plaintiff $57,216.00,
22
     representing funds disbursed by Plaintiff to purchase six out of twenty cases of 640 test kits on
23
     behalf of Earthsafe and for the benefit of RVR, which Defendants failed to deliver to Earthsafe.
24
25             47.   Thus, Defendants have been unjustly enriched in an amount exceeding $57,216.00

26   according to proof at the time of trial. Therefore, Plaintiff should be entitled to a judgment for the

27
28
                                                    - 13 –
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 14 of 18 Page ID #:14




     amount of at least $57,216.00 against Defendants, plus interest at ten (10) percent per annum in
 1
 2   pursuit of collection of the sums due to Plaintiff by Defendants.

 3                                      SIXTH CAUSE OF ACTION

 4                   THEFT (VIOLATION OF CALIFORNIA PENAL CODE § 496)
 5                                         (Against All Defendants)
 6
            48.     Plaintiff repeats and incorporates by reference each and every allegation set forth
 7
     in paragraphs 1-47, inclusive.
 8
            49.     One who fraudulently appropriates property which has been entrusted to him is
 9
10   guilty of theft. (Cal. Pen. Code section 484.) Penal Code Section 496 makes it a crime to receive

11   or withhold from the owner “property that has been . . . obtained in any manner constituting
12   theft” and provides that any person injured by a violation of the statute may bring an action for
13
     treble damages, for costs, and for reasonable attorney’s fees. (Penal Code, Section 496(a) and
14
     (c)). The civil remedy provided in Penal Code Section 496(c) does not require that the
15
     perpetrator be convicted; all that is necessary is that defendant violated the statute and plaintiff
16
17   was injured as a result. (Bell v. Feibush (2013) 212 Cal.App.4th 1041, 1049.) Penal Code, Section

18   496 applies to property which has been obtained not only by theft by larceny (i.e. stealing) but

19   also by such other forms of theft as embezzlement. (People v. Kunkin (1973) 9 Cal.3d 245.)
20          50.     The elements of a cause of action under Penal Code, Section 496 consist of the
21
     following: (1) the property was stolen; (2) the defendant knew the property was stolen; and (3)
22
     the defendant had possession of the stolen property. (Lacagnina v. Comprehend Systems, Inc.
23
     (2018) 25 Cal.App.5th 955, 970).
24
25          51.     As described above, Defendants violated Penal Code section 496 by obtaining

26   Plaintiff’s funds entrusted to Defendants for the purchase and delivery of Covid-19 test kits to

27   end buyer Earthsafe, and knowingly appropriating and withholding from Plaintiff $57,216.00 in
28
                                                     - 14 –
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 15 of 18 Page ID #:15




     funds not earned by Defendants for their failure to deliver six out of twenty cases of test kits to
 1
 2   Earthsafe.

 3           52.     Defendants knew the unlawfully retained funds belonged to Plaintiff because

 4   Defendants were obligated to return those funds to Plaintiff after their failure to deliver six out of
 5   twenty cases of Covid 19 test kits to Earthsafe under the parties’ purchase order agreement. (See
 6
     Exhibit A.) Additionally, Defendant Mark Focht personally acknowledged in emails and phone
 7
     calls that the funds belong to Plaintiff. (See ¶ 16).
 8
             53.     Defendants retained possession of Plaintiff’s funds entrusted to Defendants and
 9
10   have not paid any of it back to Plaintiff to date. Additionally, Defendants repeatedly

11   misrepresented that they sent wire payment to Plaintiff and RVR for the $57,216.00 amount
12   owed, but neither Plaintiff nor RVR have received any such wire payment from Defendants to
13
     date.
14
             54.     As described above, Plaintiff has been injured by Defendants’ wrongful acts of
15
     theft and conversion in violation of Penal Code Section 496 by depriving Plaintiff of its rightful
16
17   economic gain and access to its own funds, which is in excess of this Court’s jurisdiction, plus

18   prejudgment interest, costs, and reasonable attorney’s fees, as is allowable pursuant to Penal

19   Code Section 496(c). Furthermore, pursuant to Penal Code Section 496(c), Plaintiff is entitled to
20   a just award of treble the amount of actual damages sustained, in an amount up to and/or in
21
     excess of $114,432.00. These treble damages are requested herein.
22
                                       SEVENTH CAUSE OF ACTION
23
      UNLAWFUL BUSINESS PRACTICES (VIOLATION OF BUS. & PROF. CODE §17200)
24
25                                          (Against All Defendants)

26           55.     Plaintiff repeats and incorporates by reference each and every allegation set forth

27   in paragraphs 1-54, inclusive.
28
                                                     - 15 –
                                            COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 16 of 18 Page ID #:16




              56.   Section 17200 et seq. of the California Business and Professions Code prohibits
 1
 2   any “unlawful, unfair, of fraudulent business act or practice.”

 3            57.   Unlawful practices are (1) any practices forbidden by law, be it civil, or criminal,

 4   federal, state, or municipal, statutory, regulatory or court-made; (2) unfair practices are any
 5   practice whose harm to the victim outweighs its benefits; and (3) fraudulent practices are those
 6
     that deceive the public. (Saunders v. Superior Ct. (2d Dist. 1994) 27 Cal.App.4th 832, 839.)
 7
              58.   As fully described above, Defendants’ conversion, theft, breach of written
 8
     contract, intentional misrepresentation, and promissory fraud amounted to unlawful, unfair,
 9
10   and/or fraudulent business acts or practices that are prohibited by Section 17200 et seq.

11            59.   As fully described above, Defendants have unlawfully converted monetary sums
12   properly belonging to Plaintiff. Additionally, Defendants repeatedly misrepresented that they
13
     sent wire payment to Plaintiff and RVR for the $57,216.00 amount unlawfully retained by
14
     Defendants, but neither Plaintiff nor RVR have received any such wire payment from
15
     Defendants to date.
16
17            60.   As fully described above, Defendants have profited economically from this unfair

18   misappropriation and use of converted funds to the detriment of Plaintiff, as well as Plaintiff’s

19   credit reputation. The economic and reputational harm to Plaintiff outweighs the unjustly
20   received economic benefit to Defendants.
21
              61.   As described above, Defendants have engaged in fraudulent business practices by
22
     engaging in the abovementioned unauthorized fraudulent acts.
23
              62.   As a direct and proximate result of Defendants’ unlawful, unfair, and fraudulent
24
25   practices, Plaintiff seeks restitution of monies obtained by Defendants on account of Defendants’

26   wrongdoing in the amount of $109,184, and attorney’s fees according to proof at the time of

27   trial.
28
                                                    - 16 –
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 17 of 18 Page ID #:17




                                           PRAYER FOR RELIEF
 1
 2          WHEREFORE, Plaintiff. prays that the Court enter judgment and orders in Plaintiff’s

 3   favor and against Defendants as follows:

 4          1. For compensatory, general, special, and consequential damages in an amount according
 5              to proof at trial;
 6
            2. For attorney’s fees if allowable by statute;
 7
            3. For costs of suit;
 8
            4. Prejudgment interest;
 9
10          5. For great financial and reputational harm to Plaintiff, in an amount up to and/or in

11              excess of $100,000;
12          6. For punitive and/or exemplary damages against Defendants for the causes of action for
13
                conversion, intentional misrepresentation, and promissory fraud, in the amount of
14
                $100,000;
15
            7. For treble damages pursuant to Penal Code Section 496(c), in an amount up to and/or in
16
17              excess of $114,432.00;

18          8. For restitution of monies obtained by Defendants on account of Defendants’

19              wrongdoing, in the amount of $109,184;
20          9. For an Order from this Court requiring Defendants to pay the above $57,216.00 amount
21
                owed to Plaintiff; and
22
            10. For all such further relief as the Court may deem just and proper.
23
24
25                                       DEMAND FOR JURY TRIAL

26          Plaintiff hereby demands a jury trial.

27
28
                                                     - 17 –
                                           COMPLAINT FOR DAMAGES
Case 2:21-cv-05159-AB-MAA Document 1 Filed 06/24/21 Page 18 of 18 Page ID #:18




 1   DATED: June 24, 2021               LAW OFFICES OF JT FOX, APC

 2
 3
                                        By
 4                                           J.T. Fox, Esq.
                                             Attorney for Plaintiff,
 5                                           REJUVENEDA MEDICAL GROUP, INC.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                        - 18 –
                                 COMPLAINT FOR DAMAGES
